NOTICE OF ALLOWABILITY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 and 22-26 are allowed.
Claims 21 is cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with D. Chojnowski on 8/10/22.
The application has been amended as follows: 

Please amend the language, “the cavity providing a lower yield support such that a stress concentration is defined around the recess” to recite, “the cavity provides a stress concentration 

Please amend the language, “the interconnected second and third members” to recite, “the 

In consideration of the above, claims 1-20 and 22-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the totality of the invention, including, in combination with the additionally claimed elements, the cavity provides a stress concentration around the recess, and when the load bearing structure is sufficient for supporting the load a distance between the upper inner wall of the third member and the top portion of the protrusion of the second member will remain constant, and when the load bearing structure is insufficient for supporting the load a distance between the upper inner wall of the third member and the top portion of the protrusion of the second member will be compressed.  It is noted that the above phrases, regarding when the load bearing structure is sufficient or insufficient, is interpreted as requiring that the art be capable of meeting these limitations.  The cited prior art makes no mention of either scenarios, and the materials listed therein are not capable of such flexure.  As such, it would be beyond the level of ordinary skill to modify these references to meet these features.  See also Applicant’s Remarks, 8/4/22, pages 12-17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635

/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635